Citation Nr: 1008473	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a back disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, if service connection is warranted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968 and from September 1970 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2007, a statement of the case 
was issued in July 2008, and a substantive appeal was 
received in August 2008.  

The issues of service connection for an eye disability, a 
back disability, hypertension, and whether new and material 
evidence has been submitted to reopen a claim of service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An August 2004 rating decision denied the Veteran's claim 
for service connection for hypertension; a timely notice of 
disagreement was not received.

2.  In October 2006, the Veteran filed a request to reopen 
his claim of service connection for hypertension.

3.  Certain evidence received since the August 2004  rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for hypertension. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
August 2004 denial, and the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

By rating decision in August 2004, the RO denied service 
connection for hypertension.  The Veteran did not file a 
notice of disagreement with the August 2004 rating decision.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the Veteran did not file a notice of disagreement in 
response to the August 2004 rating decision, the August 2004 
rating decision became final.  The Veteran subsequently 
requested that his claim be reopened.  The RO initially 
denied the request to reopen and the present appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)). The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in October 2006); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

At the time of the August 2004 decision, the Veteran's 
service treatment records, as well as private treatment 
records, were on file.  Based that evidence, the RO denied 
service connection for hypertension.  It found no evidence of 
current complaints or treatment for hypertension.  

Evidence received since the August 2004 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has submitted VA outpatient 
treatment records dated in February 2007 which reflect a 
diagnosis of hypertension.  This diagnosis bears directly and 
substantially on the question before the Board, that is, 
whether the Veteran has hypertension that is related to 
service.  Hence, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the February 2007 VA outpatient treatment records 
satisfy the materiality requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the Board decision in August 2004.  As such, 
the Veteran's claim is reopened.  However, before the Board 
may proceed to a merits analysis, additional development is 
necessary to assist the Veteran as more particularly set 
forth in the remand section of this decision. 

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
hypertension, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
claim of service connection will be addressed in a future 
merits decision after action is undertaken as directed in the 
remand section of this decision.   


ORDER

The application to reopen the claim of service connection for 
hypertension is granted.


REMAND

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
bilateral hearing loss is subject to a prior final decision.  
Specifically, an August 2004 rating decision denied service 
connection for bilateral hearing loss and a timely notice of 
disagreement was not received.  The Veteran has attempted to 
reopen the claim.  The RO denied the request in the August 
2007 rating decision, and the present appeal ensued. 

In a September 2009 Informal Hearing Presentation, the 
Veteran's representative argues that the Veteran has not 
received adequate notice of the type of new and material 
evidence the Veteran needs to submit in order to successfully 
reopen his claim.  Under the judicial holding of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), VA is required to furnish 
such information to one attempting to reopen a claim which is 
subject to a prior final determination.  Although the Board 
regrets delay in appellate review, under the circumstances 
the Board believes that the representative's observations are 
correct and that the Veteran must be furnished adequate 
notice under Kent.  

Additionally, in the September 2009 Informal Hearing 
Presentation, the Veteran's representative indicated that VA 
and private treatment records related to the claimed 
disabilities have not been obtained by the RO.  In light of 
this, on remand, the RO also should attempt to obtain the 
Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
adequate notice under Kent v. Nicholson, 20 
Vet. App. 1 (2006) of the types of evidence 
necessary to reopen his claim.  

2.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for the eye, back, 
hypertension, and bilateral hearing loss 
disabilities.  Advise the Veteran not to 
re-submit medical evidence already of 
record.  Obtain all VA treatment records 
not already of record.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records not 
already of record.  A copy of any 
response(s), to include any records 
obtained, should be included in the claims 
file.

3.  Thereafter, the RO should review the 
expanded record, to include all evidence 
received since the July 2008 statement of 
the case, and readjudicate the claims.  
Furnish the Veteran and his service 
representative a supplemental statement of 
the case on the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


